Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention of Group I, Embodiment 2 of Figures 2 and 7A-7M, Claims 1-2, 5-8 and 10, in the reply filed on 12/07/2021 is acknowledged.

Claims 1-2, 5-8 and 10 are allowable. Claims 3-4, 9 and 11 are, previously withdrawn from consideration as a result of a restriction requirement, required all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions species, as set forth in the Office action mailed on 09/07/2021, is hereby withdrawn and claims 3-4, 9 and 11 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Examiner’s Amendment
3.	An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 
This application is in condition for allowance except for the presence of claims 12-15 directed to Invention non-elected without traverse.  Accordingly, claims 12-15 had been cancelled.

	Allowable Subject Matter
4.	Claims 1-11 are allowed.

5.	The following is an examiner's statement of reasons for allowance: 
Applicant’s claims 1-11 are allowable over the references of record because none of these references disclose or can be combined to yield the claimed light emitting diode comprising a second reflective layer, disposed at the second side of the epitaxial stacked layer, wherein a main light emitting surface is formed on the first reflective layer, and a light transmittance of the first reflective layer is greater than a light transmittance of the second reflective layer, a second electrode, electrically connected to the second-type semiconductor layer via the current conducting layer, and the light-emitting scope overlaps the first reflective layer and the second reflective layer, but does not overlap the first electrode and second electrode, in combination with the remaining claimed limitations of claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Bae et al. (PN 9,595,640, Kondo (US 2017/0062676) and Fudeta (US 2010/0163901) disclose the light-emitting diode having the reflective layer.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG K VU whose telephone number is (571)272-1666.  The examiner can normally be reached on Monday - Friday: 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FERNANDO L TOLEDO can be reached on (571) 272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


							/HUNG K VU/                                                                                    Primary Examiner, Art Unit 2897